              UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In Re:

William Christopher Mallory,                               Case No. 19-46707

                                                     Chapter 13
          Debtor.
_______________________________ /                    Hon. Thomas J. Tucker


  MICHIGAN DEPARTMENT OF TREASURY’S RESPONSE TO
         DEBTOR’S OBJECTION TO ITS CLAIM

      The State of Michigan Department of Treasury (Treasury)

through its attorneys Dana Nessel, Attorney General, and Moe

Freedman, Assistant Attorney General, responds to Debtor’s objection

to its proof of claim as follows:

      1.    Debtor filed its petition under Chapter 13 of the Bankruptcy

Code on May 1, 2019.

      2.    Treasury filed proof of claim #20 in the amount of $12,095.13

that consisted of a priority claim in the amount of $273.78 for individual

income tax, and a general unsecured claim in the amount of $11,821.35

that consists of $8.35 for individual income tax, and $11,813.00 for a




                                           1
  19-46707-tjt   Doc 44   Filed 06/22/20    Entered 06/22/20 10:50:20   Page 1 of 3
delinquent debt being collected by Treasury for the Michigan State

Housing Development Authority.

         3.   On June 17, 2020 Debtor filed this objection, asserting that

the debtor “has no knowledge of this debt nor does he believe he owes

this”.

         4.   As noted on the sworn summary attached to the proof of

claim, Treasury assessed this debt in on January 13, 2012 and sent

multiple letters to the debtor outlining his responsibility for this debt

and his opportunity to appeal the assessment.

         5.   Treasury sent the debtor a second letter entitled “Corrected

Bill for Taxes Due” which made clear that Treasury was not attempting

to collect on this debt during the Chapter 13.

         6.   Additionally, in 2017 debtor voluntarily entered into a

payment plan with regard to this debt, and made voluntary monthly

payments from November 2017 through April of 2019, only stopping at

the commencement of this bankruptcy case.

         Therefore, the State of Michigan, Department of Treasury,

respectfully requests that Debtor’s objection to its claim be denied




                                           2
  19-46707-tjt   Doc 44   Filed 06/22/20    Entered 06/22/20 10:50:20   Page 2 of 3
                                                     Respectfully submitted,

                                                     Dana Nessel
                                                     Attorney General

                                                     /s/Moe Freedman
                                                     Moe Freedman (P74224)
                                                     Assistant Attorney General
                                                     3030 W. Grand Blvd.,
                                                     Suite 10-200
                                                     Detroit, MI 48202
                                                     Phone: (313) 456-0140

Dated June 22, 2020




                                           3
  19-46707-tjt   Doc 44   Filed 06/22/20    Entered 06/22/20 10:50:20   Page 3 of 3
